Citation Nr: 0302922	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  94-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for the veteran's 
HIV-related illness, currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection, with a 10 percent 
initial rating, for HIV infection, status post candidiasis.  
The veteran responded with a timely Notice of Disagreement 
regarding his assigned initial rating.  He also testified in 
April 2000 at a personal hearing before the undersigned 
member of the Board.  

Subsequent to the February 1993 rating decision, the 
veteran's initial disability rating for HIV-related illness 
was increased to 60 percent, and an effective date of 
September 14, 1991, the day after his separation from 
service, was assigned.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's HIV-related illness is characterized by 
intermittent constitutional symptoms including fatigue and 
weight loss, and occasional pulmonary infections.  




CONCLUSION OF LAW

The criteria for an increased initial rating, in excess of 60 
percent, for the veteran's HIV-related illness have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.88b, Diagnostic Code 
6351 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 1993 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2002 RO letters to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at several VA medical centers in Florida.  
Because VA medical treatment has been reported by the 
veteran, these records were obtained.  The veteran has also 
reported private medical treatment for his HIV-related 
illness, and those records have been obtained.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Finally, he has been afforded several VA medical examinations 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

The veteran seeks an increased initial rating for his service 
connected HIV-related illness.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2002).  

The veteran's HIV infection is currently rated as 60 percent 
disabling, effective from September 14, 1991, the day 
following his separation from active military service.  This 
disability is currently rated under Diagnostic Code 6351, for 
HIV-related illness.  Under this code, a 60 percent rating is 
awarded for refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  A 100 percent rating is awarded for AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems, or HIV-related illness with 
debility and progressive weight loss, without remission, or 
with few or brief remissions.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351 (2002).  

During the pendency of this appeal, parts of 38 C.F.R. 
§ 4.88b, which includes Diagnostic Code 6351, were changed.  
Prior to March 24, l992, the VA used three diagnostic codes 
for rating HIV-related illness: Diagnostic Code 6351 for 
acquired immunodeficiency syndrome (AIDS); Diagnostic Code 
6352 for AIDS Related Complex; and Diagnostic Code 6353 for 
HIV seropositivity.  Where a veteran was HIV seropositive, 
i.e., his or her body had produced antibodies as to the human 
immunodeficiency virus (HIV) as identified through laboratory 
testing only, without underlying disease, a noncompensable 
rating was assigned under Diagnostic Code 6353.  Diagnostic 
Codes 6351 and 6352 were rated according to the severity of 
the "underlying diseases", i.e., the constitutional or 
neurologic disease, opportunistic infection, etc., associated 
with HIV-related illnesses.  As for any other disorder for 
which separate diagnostic criteria were not provided, HIV-
related illness was rated by analogy under 38 C.F.R. § 4.20 
(2002).  Subsequently, the VA undertook to revise the 
provisions available for rating disabilities due to HIV-
related illnesses.  The VA proposed to rate HIV-related 
illnesses under a single Diagnostic Code 6351, and 38 C.F.R. 
§ 4.88a (1993) was amended accordingly to remove Codes 6352 
and 6353.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Therefore, the veteran's HIV-related 
illness must be considered under both the new and the old 
criteria, and the version of the pertinent regulations most 
favorable to his claim will be applied.  

For the reasons to be discussed below, an increased initial 
rating, in excess of 60 percent, is not warranted for the 
veteran's HIV-related illness is not warranted.  When first 
examined by the VA in November 1992, the veteran denied any 
history of fever, sweats, or weight loss.  His only complaint 
since beginning medication in 1991 was increased fatigue, and 
on physical examination he was described as well-developed, 
well-nourished, and in no acute distress.  His weight was 180 
pounds, and no active disease processes were noted at that 
time.  In February 1993, when he sought treatment for a 
respiratory disorder, the veteran was again noted to be 180 
pounds.  Recurrent esophageal candidiasis was noted, and he 
reported symptoms including fever, nonproductive cough, and 
shortness of breath.  The veteran refused hospital admission 
at that time, and medication was afforded him.  A May 1993 
periodic examination report listed his weight as 188, and 
noted no constitutional symptoms.  The veteran "generally 
feels good," and he was described as "totally symptom free 
now."  Clinical records from November 1994 reflect a weight 
of 184.  The veteran denied any acute problems at that time.  
However, in January 1995, he was hospitalized following a 
suicide attempt.  At that time, he weighed 185.  

The veteran has also received private medical treatment for 
his HIV-related illness.  1995-96 clinical records from G.P., 
M.D., described the veteran's HIV infection as "clinically 
stable," but note recurrent episodes of bronchitis, 
sinusitis, and other respiratory disorders.  On intake 
examination in June 1995, his weight was not listed, but he 
was described as "relatively healthy-looking."  Subsequent 
follow-up records from 1998-99 however noted recurrent 
pulmonary symptoms, seborrheic dermatitis, chronic diarrhea, 
and lipid imbalances.  

The veteran testified in April 2000 before a member of the 
Board.  He stated that he currently lives at an assisted 
living facility.  He is frequently very tired, and is no 
longer able to work.  He was hospitalized twice in the past 
12 months, for treatment of depression and a liver 
disability.  He stated his current weight was 215.  

The veteran was last examined by the VA in November 2001.  At 
that time, his weight was 175 and stable.  He also reported 
frequent diarrhea, occasional nausea, and chronic fatigue.  
Examination of the skin revealed mild erythema in several 
locations.  The examiner found no current opportunistic 
infections or neoplasms.  

Overall, the preponderance of the evidence indicates an 
initial rating in excess of 60 percent for the veteran's 
service-connected HIV-related illness is not warranted.  
Although the veteran's weight has fluctuated somewhat, it has 
never dropped below 175, from a high of 215.  While he has 
had recurrent episodes of pulmonary and other HIV-related 
disabilities, he has not experienced these episodes without 
remission, or with only brief or few periods of remission.  
Additionally, the medical record does not demonstrate AIDS 
with recurrent opportunistic infection, or with secondary 
disease processes afflicting multiple body systems.  Based on 
the above findings, an increased initial rating in excess of 
60 percent is denied.  Also, inasmuch as the veteran's 60 
percent evaluation reflects the highest degree of impairment 
shown since the effective date of the grant of service 
connection for HIV-related illness, there is no basis for a 
staged rating in the present case.  

Consideration of the veteran's appeal in light of the 
criteria in effect prior to March 1992 also does not provide 
a basis for an initial rating in excess of 60 percent.  As is 
noted above, the veteran's HIV-related illness was rated 
based on the diagnostic criteria for the underlying diseases.  
However, the veteran's various disease processes, chiefly 
esophageal candidiasis, related to his HIV infection have not 
manifest to a degree which would result in a rating in excess 
of 60 percent under analogous schedular criteria.  
Candidiasis is not specifically list under 38 C.F.R. Part 4, 
but Diagnostic Codes 7203-5 govern disorders of the 
esophagus.  Nonetheless, because the veteran has not 
experienced any stricture or other impairment of the 
esophagus as would be characterized as severe, these codes do 
not afford him a rating in excess of 60 percent.  38 C.F.R. 
§ 4.110, Diagnostic Codes 7303-5 (1991).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  In 
considering entitlement to an extraschedular rating, the 
Board notes that the veteran has been awarded a total 
disability rating based on individual unemployability, 
effective from June 30, 1995.  Thus, the Board need only 
consider entitlement to an extraschedular rating prior to 
that date.  The evidence prior to June 30, 1995, discussed 
herein does not show that the service connected disability at 
issue presented such an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards.  In particular, the veteran's 
HIV-related illness required no extended periods of 
hospitalization since the initiation of this appeal, and did 
not present insurmountable interference with employment, as 
the veteran was able to work up until June 1995.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted for the period prior to 
June 30, 1995.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

For all the foregoing reasons, the Board finds that an 
initial evaluation in excess of 60 percent is not warranted 
for the veteran's HIV-related illness.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  As a preponderance of the 
evidence is against the award of an initial rating in excess 
of 10 percent, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An increased initial rating, in excess of 60 percent, for the 
veteran's HIV-related illness is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

